 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8                                (Cathy Ann Bencivengo)
 9
     UNITED STATES OF AMERICA,               Case No.: 15CR2822-CAB
10
                    Plaintiff,
11
            v.
12
     FOREMOST SHOCKWAVE                      ORDER AND JUDGMENT ON
13   SOLUTIONS (5),                          MOTION TO DISMISS
14
                    Defendant.
15
16
17        Upon motion of the United States and good cause appearing therefor,
18        IT IS HEREBY ORDERED the charges in the Indictment as to corporation Foremost
19 Shockwave Solutions are dismissed without prejudice.
20
21        IT IS SO ORDERED.
22
23 Dated:        10/7/19
24                                                   _____________________________
                                                     Honorable Cathy Ann Bencivengo
25                                                   UNITED STATES DISTRICT JUDGE
26
27
28


30
